 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDPatrick & Company and Department Store Employ-ees Union, Local 1100, United Food and Com-mercial Workers International, AFL-CIO.'Case 20-CA-145 10March 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 20, 1979, Administrative LawJudge Jerrold H. Shapiro issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a motion for reconsideration ofthe Board's refusal to accept its brief in support ofits exceptions.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,3and conclu-sions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Patrick &Company, San Francisco, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.The name of the Charging Party, formerly Department Store Em-ployees Union, Local 1100, Retail Clerks International Union, AFL-CIO,is amended to reflect the change resulting from the merging of RetailClerks International Union and Amalgamated Meatcutters and ButcherWorkmen of North America on June 7. 1979.2 In its exceptions, Respondent states that its brief in support of its ex-ceptions would be filed separately at a later date, "Pursuant to extensionof time previously granted." Our administrative review of the mattershows that, although Respondent had been granted previous extensions oftime to file both its exceptions and brief, it failed to file its brief withinthe time granted pursuant to its last request for an extension of time, andits request for an additional extension of time was denied. Respondent,therefore, is in error that its last request was granted. Thereafter, Respon-dent filed a motion for reconsideration of rejection of its brief in supportof exceptions which, on February 7, 1980, was denied by direction of theBoard as lacking in merit, pursuant to Sec. 102.46(a) of the Board's Rulesand Regulations, Series 8, as amended.'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.248 NLRB No. 61DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case, which was held August 7, 1979, isbased on an unfair labor practice charge filed by Depart-ment Store Employees Union, Local 1100, Retail ClerksInternational Union, AFL-CIO, herein called the Union,on April 2, 1979, and a complaint issued by the GeneralCounsel of the National Labor Relations Board on April27, 1979, which was amended at the hearing and which,as amended, alleges that Patrick & Company, hereincalled the Respondent,thas violated Section 8(a)(5) and(1) of the National Labor Relations Act, as amended, byrefusing to bargain with the Union2"since on or aboutMarch 28, 1979, and continuing to date" as the exclusivecollective-bargaining representative of Respondent'ssalespersons. Respondent filed an answer denying thecommission of the alleged unfair labor practices.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered theoral argument of the General Counsel and Respondent, make the following:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceRespondent operates a retail store in San Francisco,California, where it sells office supplies. The Union hasrepresented Respondent's salespersons for at least a quar-ter of a century and has entered into successive collec-tive-bargaining agreements with Respondent coveringthese employees. The most recent agreement was effec-tive from June 1, 1975, until May 31, 1978.Respondent's collective-bargaining agreements withthe Union have been patterned after the Union's agree-ment with the major retail department stores in SanFrancisco: Macy's and The Emporium. The wage provi-sion for salespersons in the Union's retail departmentstore contract and in its contracts with Respondent havebeen identical, except that the Union's retail departmentstore contract provides for a I-percent sales commissionfor salespersons, whereas the Union's contract with Re-spondent has not included such a provision and Respon-dent does not in fact pay its salespersons a commission.The collective-bargaining negotiations between Re-spondent and the Union for a successor contract to takethe place of the one which terminated May 31, 1978,were delayed because of a representation petition filedwith the National Labor Relations Board seeking to de-certify the Union as the collective-bargaining representa-tive of Respondent's salespersons. In the meantime theUnion had entered into a new retail department storeThe record establishes that Respondent is an employer engaged incommerce within the meaning of Sec. 2(6) and (7) of the Act and meetsthe National Labor Relations Board's applicable discretionary jurisdic-tional standard. Accordingly, I find it will effectuate the policies of theAct for the Board to assert jurisdiction over this dispute.2 The record establishes that the Union is a labor organization withinthe meaning of Sec. 2(5) of the Act. PATRICK & COMPANY391contract which, among other things, provides for a mini-mum hourly wage scale of $4.94 for salespersons whowork more than 145 days as well as a I-percent commis-sion on sales. During the latter part of 1978, Respondent,at the Union's request, instituted this minimum pay scalefor its salespersons inasmuch as Respondent and theUnion realized that they could not negotiate the terms ofa new contract while a decertification petition was pend-ing. The matter of the decertification petition was ulti-mately resolved in the Union's favor. An election wasconducted by the Board on November 20, 1978, whichthe Union won. On January 18, 1979, the Union was cer-tified by the Board as the exclusive bargaining represen-tative for Respondent's salespersons.On March 28, 1979, representatives of Respondent andthe Union met at the Union's office to negotiate theterms of a new collective-bargaining agreement. Thiswas the parties' first negotiation meeting. Previously, theUnion had furnished Respondent's president, James Pat-rick, and its attorney, Wesley Sizoo, with a completecontract proposal in writing. The proposal differed insignificant respects from the terms of the collective-bar-gaining agreement entered into between the Union andthe retail department stores. The provisions dealing withwages, pensions, and health and welfare which were in-corporated in the Union's contract proposal differedfrom the provisions encompassing these subjects con-tained in the Union's retail department store contract.Regarding wages, the Union was proposing that Respon-dent pay its salespersons a minimum hourly wage of$5.21 after 145 days of employment, whereas the Union'sretail department store contract provided for a minimumhourly wage of $4.94 for these employees.The Union was represented at the March 28 negotia-tion meeting by its secretary-treasurer, Richard Williams,Business Representative Betsey Blom, and two employ-ees from the Company. Respondent was represented byPresident James Patrick, his administrative assistant, andAttorney Wesley Sizoo. The meeting lasted approximate-ly 15 minutes. Sizoo began the meeting by stating thatRespondent had received the Union's proposed contractand had several question about it. He indicated that Re-spondent did not understand some of the classificationsproposed by the Union and wanted an explanation forthe Union's wage proposal insofar as it called for 27cents an hour more than the wage provision included inthe Union's retail department store contract. Williams re-quested that the negotiators consider the Union's con-tract proposal section by section. He stated that theunion representatives would explain each section andanswer Respondent's questions about each section. Pat-rick refused to do this. He stated Respondent wanted todiscuss immediately the Union's wage proposal andasked why the Union was proposing that Respondentpay its salespersons 27 cents an hour more than the sales-persons who worked under the Union's retail departmentstore contract. Williams answered that salespersons whoworked under the terms of the Union's retail departmentstore contract received a -percent sales commission inaddition to their hourly rate of pay, that Respondent didnot pay its salespersons a commission, so the Union wasproposing a higher hourly rate of pay for Respondent'ssalespersons which would be identical to the general util-ity rate included in the retail department store contract.Patrick replied that Respondent was "absolutely firm" inrefusing to pay its salespersons more than $4.94 an hourand asked whether the Union was "firm" in proposing anhourly rate of $5.21. Williams answered that the Union'sproposal was a "serious one." Williams asked that the ne-gotiators consider the several sections of the Union'scontract proposal to determine which sections were notin dispute, thus narrowing the issues. Patrick refused todo this. Patrick told Williams that "until we settle that 27cents and get the $4.94 there is no use of us talking" andindicated that Respondent's representatives intended toleave. Williams asked Patrick to stay and discuss theother provisions contained in the Union's contract pro-posal. Patrick refused and left the room with Respon-dent's other representatives.3On April 2, 1979, the Union filed the unfair labor prac-tice charge in the instant case against Respondent alleg-ing that Respondent "has refused to bargain with [theUnion]" in violation of Section 8(a)(5) and (1) of the Act.On April 27, 1979, the complaint issued in this case,based on the Union's charge alleging that Respondent,since on or about March 28, 1979, had refused to bargainwith the Union within the meaning of Section 8(a)(5) and(1) of the Act.On May 22, 1979, Williams and Blom, on behalf of theUnion, wrote Patrick as follows:We have reviewed your apparent adamant posi-tion on not being agreeable to instituting the De-partment Store General Utility rate in lieu of com-mission, with the members of the Union. They gra-ciously agreed to "live" with the general settlementof what had previously in wages been executed byyou during the Decertification Election.We are enclosing a signed copy of the Macy set-tlement, along with a complete Agreement for yourStore. You will readily see that we have removed"tons" of material which pertained to problemsmore "tuned" to department stores. Your father hadpreviously signed the complete so-called "masterDepartment Store Agreement" and you have dem-onstrated no interest in the contract we tried tosettle with you. We, therefore, in the interest ofboth parties, are presenting a greatly modified con-tract which encompasses the basic provisions theUnion has sought and settled upon with various em-ployers, along with your old contract language.The new provisions are as follows: (section num-bers listed are the signed Macy Agreement)3 The description of what took place at the March 28 negotiationmeetlig is based on the testimony of Wilhlams and Blont. ho mpressedme as credible witnesses In anser o leading questlions, Patrick estifiedthat he Iold the Union', negotialor Ithat he was "absoluel firm" ahouthis klage offer of 4 94 arid that the U[ion responded that its \i age pro-posal kka a firm" one This sua the elenl of his teslinmonl about theMallhl 28 negotliation niceting I re.ject his leslmin l Il, inlofar as it indl-cate,\ Villiarn, stated that Ihe Ulllis 5 "age proposal \ia a "firm" oneW'illi n. ho specifically denied making thii stalenllell. imlprecsed me isa more INIlst ortlh itl.ess,,PATRICK & COMPANY 391 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe above improvements represent the changesin the Master Agreement 1978--1981, less the dele-tions.The Union is ready to meet as soon as you andyour counsel have had an opportunity for review.Thereafter, Williams phoned Patrick and indicated hethought the Union's new proposal was a good one whichshould result in an agreement inasmuch as the Union hadremoved Respondent's biggest objection by changing itswage proposal. Williams stated he would be happy tomeet with Patrick and settle the contract. Patrick repliedhe would negotiate if the Union would drop the unfairlabor practice charge it had filed with the NationalLabor Relations Board which Patrick stated was a frivo-lous charge. Williams stated the Union would drop thecharge only if Respondent would sign an agreement ex-tending the recently terminated contract for the periodof the contract negotiations. Patrick would not agree todo this, at which point Williams stated in substance thathe would have to give further consideration to Patrick'sproposal.Williams consulted his superior about Patrick's propos-al that the Union withdraw the charge it had filedagainst Respondent with the Board as a condition for re-suming contract negotiations. The result was that, afterapparently unsuccessfully trying to reach Patrick byphone, Williams and Blom on July 19 sent Patrick thefollowing mailgram:Your last position with the Union was, if [we]withdraw our charges with the National Labor Re-lations Board, you will then sit down and bargainon the contract. The Union is quite willing to settlethe contract, however, in order for us to acceptyour offer we want protection for our members--inwriting-- which extends the old contract for theperiod of negotiations. I frankly am surprised thatyou did not sign the last proposal the Union sent toyou because it removed the extra 27 cents per hourwe were asking for. This delay is only denying Pat-rick employees important benefits that should havebeen effective months ago. We are awaiting yourreply.On July 27, 1979, in answer to the Union's July 19mailgram, Patrick phoned Williams and stated he waswilling to start contract negotiations if the Union with-drew the charge against Respondent it had filed with theBoard. Williams refused to do this, explaining to Patrickthat before the Union would withdraw its charge Patrickwould have to sign an agreement extending the terms ofthe recently terminated contract for the duration of thenegotiations. Patrick answered that an extension agree-ment was unnecessary because he was continuing to liveup to the terms of the recently terminated contract andoffered to shake Williams' hand, in place of signing anextension agreement, to show his good faith. Williamsstated Patrick's proposal was one-sided, that Patrick wasasking the Union to withdraw its charge without conced-ing anything to the Union, and all the Union wanted wassomething in writing which would demonstrate Patrick'sgood faith. Patrick refused to sign the extension agree-ment and stated he was inclined "to go through this dealwith the Board and run out the string, you know, it'sgoing to take a long time." Williams acknowledged thisbut indicated he would not withdraw the charge withouta signed extension agreement.B. Conclusionary FindingsI am of the opinion that Respondent breached its bar-gaining obligation by conditioning the negotiation of theterms of a collective-bargaining agreement on theUnion's acceptance of Respondent's wage proposal.As described supra, Respondent President James Pat-rick responded to the Union's initial contract proposal onMarch 28, 1979, by rejecting that part of the proposalwhich dealt with employees' wages and indicated to theUnion's negotiators that Respondent was "absolutelyfirm" in its demand that the Union accept Respondent'swage offer. When the Union's principal negotiator, Wil-liams, in an attempt to narrow the issues separating theparties, asked Patrick to discuss the several other eco-nomic and noneconomic provisions contained in theUnion's contract proposal, Patrick flatly refused andstated in essence that there was no sense in the partiesdiscussing any of the other provisions included in theUnion's contract proposal until the Union agreed toaccept Respondent's wage proposal.Thus, the record demonstrates that Respondent re-fused to bargain with the Union for a new collective-bar-gaining agreement by insisting that the Union accede toits position on wages before there could be any negotia-tion on other issues. Such conduct obstructs the processof meaningful contract negotiations because progress innegotiations on certain economic or noneconomic issuesoften induces parties to yield ground on other disputedissues. In this case, Respondent's obstructionist tacticsprevented the Union from exploring Respondent's posi-tion regarding any of the economic and noneconomicissues other than wages; the likelihood of reaching agree-ment on a full contract was thereby substantially re-duced. Respondent's refusal to discuss the Union's con-tract proposal unless the Union accepted Respondent'swage proposal was therefore incompatible with Respon-dent's statutory duty to negotiate in a manner facilitatingagreement and violated Section 8(a)(5) and (1) of theAct. See N.L.R.B. v. Benne Katz, etc., d/b/a Williams-burg Steel Products Co., 369 U.S. 736, 742-743 (1962);NL.R.B. v. Patent Trader, Inc., 415 F.2d 190, 197-198(2d Cir. 1969); Yama Woodcraft, Inc., d/b/a Cal-PacificFurniture Mfg. Co., 228 NLRB 1337, 1340-42 (1977). Seealso Federal Mogul Corporation, 212 NLRB 950, 964(1974), enfd. 524 F.2d 37 (6th Cir. 1975).Respondent argues that its refusal to discuss the non-wage provisions of the Union's contract proposal oc-curred after an impasse had been reached on the subjectof wages and that the impasse justified its refusal to bar-gain. However, the record evidence shows that no im-passe had yet been reached when Respondent refused todiscuss the Union's contract proposal. Furthermore, animpasse regarding wages would not have excused theRespondent's obligation to bargain regarding the othereconomic and noneconomic provisions included in theUnion's contract proposal. PATRICK & COMPANY393Impasse has been defined by the Board as that point oftime in negotiations when the parties are warranted in as-suming that further bargaining would be futile. See AlseyRefractories Company, 215 NLRB 785, fn.l (1974), citingTaft Broadcasting Co., WDAF AM-FM-TV, 163 NLRB475, 478 (1967), enfd. sub nom. American Federation ofTelevision and Radio Artists, AFL-CIO, Kansas City Localv. N.L.R.B., 395 F.2d 622 (D.C. Cir. 1968). Here, thereis a lack of evidence that on March 28, when Respon-dent refused to bargain, it was realistically warranted inassuming that further bargaining would have been futile.Although the Union, in the face of Respondent's rejec-tion of the Union's wage offer, indicated to Respondentthat its wage proposal was a "serious" one, there is noevidence that the Union indicated to Respondent it wasunwilling to make any concessions on this issue or otherissues. Nor is there evidence that when Respondent re-fused to bargain on March 28 that the Union, either byword or deed, had indicated its wage proposal was afinal offer.4Moreover, as described supra, the parties inthis case had met only once for 15 minutes to attempt tonegotiate a collective-bargaining agreement when the im-passe urged by Respondent supposedly occurred and,other than this brief 15-minute discussion about wages,there was no discussion about the other significant eco-nomic and noneconomic provisions included in theUnion's proposed contract. In short, "the negotiationswere not sufficiently exhaustive to find that an impassehad already been reached." Carpenter Sprinkler Corp. v.N.L.R.B., 603 p.2d 959 (2d Cir. 1979). For the verynature of collective bargaining presumes that, whilemovement may be slow on some issues, a full discussionof other issues, which as in the instant case have notbeen the subject of agreement or disagreement, mayresult in agreement on stalled issues. "Bargaining doesnot take place in isolation and a proposal on one pointserves as leverage for positions in other areas." Keorn In-dustries, Inc. v. A.L.R.B., 389 F.2d 117, 121 (4th Cir.1967). Thus, "had the respondent been willing to bargainfurther, much more might have been accomplishedthrough the give and take atmosphere of the bargainingtable." A'L.R.B. v. Sharon Hats, Inc., 289 F.2d 628, 632(5th Cir. 1961). Under the circumstances, I conclude thaton March 28, 1979, when Respondent initially refused tobargain with the Union, negotiations had not reached thepoint where there was "no realistic possibility that con-tinuation of discussion at that time would have beenfruitful." American Federation of Television and Radio Art-ists [Taft Broadcasting Co.] v. A:L.R.B., 395 F.2d at 628.However, assuming arguendo that on March 28 an im-passe had been reached regarding wages, this would nothave justified Respondent's refusal to discuss the remain-der of the Union's contract proposal. As noted supra, theprincipal reason a party may not condition discussion ofsignificant economic or noneconomic contract proposalsupon agreement regarding wages is that full discussion ofI Since it is cmmon bargaining practice for a part to ask fi r morethan he can pssibl hpe to recci.e, particularly on a itial proposal.Respondent had no basis For assuming Ihal the Union Wkould prosewholly Intractable on the skage i,sile thoul a least diScussing the otherissues With the Union Indeed. he Union. as descrlhbed iipru. In its nexlcontract proposal acceded to Respondcnt's \age offerother significant issues which have not yet been the sub-ject of negotiation may facilitate agreement regarding thetemporarily deadlocked wage issue. This statutory pur-pose would be directly frustrated if, as Respondent hascontended, an impasse on one subject justified a refusalto bargain regarding other subjects where, as here, theother subjects include significant ones and have neverbeen discussed.I also am of the view that the record shows that, whenthe Union submitted a new contract proposal to Respon-dent, which proposal accepted Respondent's wage offer,Respondent violated Section 8(a)(5) and (1) of the Actby insisting to the point of impasse that, as a condition ofresuming collective-bargaining negotiations, the Unionwithdraw the unfair labor practice charge it had filedagainst Respondent with the National Labor RelationsBoard.As described supra, after the Union submitted its May22, 1979, contract proposal which acceded to Respon-dent's position on wages, Respondent President JamesPatrick refused to resume contract negotiations until theUnion withdrew the charge it had filed against Respon-dent in the instant case. The Union's secretary-treasurer,Richard Williams, advised Patrick that the Union wouldwithdraw its charge if Respondent signed an agreementextending the recently terminated contract for the dura-tion of the negotiations for the new contract. Patrick re-fused to do this, at which point Williams indicated hewould have to give further consideration to Patrick'sproposal that the Union withdraw the charge in thiscase. Thereafter, on July 19, 1979, Williams by mailgramnotified Patrick that the Union would agree to withdrawthe charge it had filed with the Board against Respon-dent only if Respondent agreed in writing to extend therecently terminated contract for the duration of the ne-gotiations for the new contract. On July 27, 1979, Wil-liams spoke to Patrick and reiterated this message, atwhich time Patrick refused to modify his position thatcontract negotiations would not resume until the Unionwithdrew the charge filed against Respondent with theBoard and stated that Respondent would not sign an ex-tension agreement in exchange for the Union's withdraw-al of the charge.The foregoing clearly establishes that by July 27, 1979,the parties had bargained to an impasse concerning Re-spondent's proposal that the Union withdraw the unfairlabor practice charge it had filed against Respondentwith the Board. Accordingly, as this is a nonmandatorysubject of bargaining, I find that Respondent, by insistingto the point of impasse that the Union withdraw thecharge, violated Section 8(a)(5) and (1) of the Act.5I Respondent s proposal that the Union vsithdravs its charge is a mon-mandator5subhiect of bargaiing X\L R.B Local 964. l Utrd Brorther-ho)nd of (arperters ud Joiners of 4n, rica. AFL-CIO. 447 F 2d 643. 64b(2d Cir 1971) It is settled that insistence to inpa.sse on a nonmaidators,slhiect of hbargaining is a:i unfair hlbor pracltice in iolation of SecX(a)tS) and (1) of the Act \ 1. R B Io ,wr Divuio hJ Bor,-Harur.35 r U S 342. 349 1958) Aso. it is setlled that insistetnce onis a onnmanda-tor, iletil need not hbt Ihe stle or prinalr\ reason fr ;1l illpalsse to heinlastfil. buit must he a reasotl for the Impasse .\UIionital Frh; / Fru liIg(,tahh (olpatl uand Qualhtv BRa,iai C,. Inc. 227 NI RH 2014. 201h14977)PATRICK & COMPANY 393_ _ .. ... . 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact andthe entire record, I make the following:CONCLUSIONS OF LAW1. Patrick & Company, the Respondent, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time salespersons em-ployed by Respondent at its 560 Market Street, SanFrancisco, California, retail store, excluding all other em-ployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. At all times material herein the Union has been, andis now, the exclusive representative of all employees inthe aforesaid bargaining unit for the purposes of collec-tive bargaining within the meaning of Section 9(a) of theAct.5. By refusing to discuss issues in contract negotiationsother than wages and by insisting to the point of impassethat the Union withdraw the unfair labor practice chargewhich it had filed against Respondent with the Board,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, I shall recommendthat it cease and desist therefrom and take certain affir-mative action designed to effectuate the policies of theAct.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining representative for the period provided by law,I shall recommend that the initial period of certificationbe construed as beginning on the date Respondent com-mences to bargain in good faith with the Union as therecognized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB 785(1962); Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER6The Respondent, Patrick & Company, San Francisco,California, its officers, agents, successors, and assigns,shall:6 In the event no exceptions are filed as provided b Sec 102 46 of theRules and Regulations of the National L.abor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSec 10248 of the Rules and Regulations, be adopted by the Board and1. Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with Department Store Employees Union,Local 1100, Retail Clerks International Union, AFL-CIO, as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regular part-time salespersons em-ployed by the Respondent at its 560 Market Street,San Francisco, California retail store, excluding allother employees, guards and supervisors as definedin the Act.(b) Insisting to the point of impasse that the above-named labor organization or any other labor organizationwhich represents its employees agree to a nonmandatorysubject of bargaining.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Upon request, bargain with the above-named labororganization as the exclusive representative of all em-ployees in the aforesaid appropriate unit with respect torates of pay, hours, wages, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement. Re-spondent's obligation to bargain with this Union shallextend 1 year from the date it first commences to bargainin good faith.(b) Post at its place of business in San Francisco, Cali-fornia, copies of the attached notice marked "Appen-dix."7Copies of said notice, on forms provided by theRegional Director for Region 20, after being duly signedby Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.become its findings, conclusions and Order. and all objections theretoshall be deemed saived for all purposes7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National labhor Relations Board " PATRICK & COMPANY395APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with DepartmentStore Employees Union, Local 1100, Retail ClerksInternational Union, AFL-CIO, as the collective-bargaining representative of our employees in thefollowing appropriate unit:All full-time and regular part-time salespersonsemployed by us at our 560 Market Street, SanFrancisco, California retail store, excluding allother employees, guards and supervisors as de-fined in the National Labor Relations Act.WE WILL NOT insist to the point of impasse thatthe above-named labor organization or any otherlabor organization which represents our employeesagree to a nonmandatory subject of bargaining.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the National Labor Relations Act.WE WILL, upon request, bargain with the above-named labor organization as the exclusive represen-tative of all employees in the aforesaid appropriateunit with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. Our obligation tobargain with the above-named labor organizationshall extend for 1 year from the date we first com-mence bargaining in good faith.PATRICK & COMPANY